Citation Nr: 0118718	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-04 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation at a level in 
excess of that authorized by 38 U.S.C.A. § 1114 (l).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to August 
1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied special monthly compensation in 
excess of the rate authorized by 38 U.S.C.A. § 1114 (l).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case. .  

The veteran is currently service connected for incomplete 
transverse myelopathy of the C-6 vertebrae, due to trauma, 
rated 100 percent disabling.  He is in receipt of special 
monthly compensation on account of being so helpless as to be 
in need of regular aid and attendance.  This benefit is paid 
at the rate authorized by 38 U.S.C.A. § 1114 (l).  He has 
requested an increase in his special monthly compensation 
rate based on loss of bowel and bladder control.  

Entitlement to benefits provided by 38 U.S.C.A. § 1114(o) is 
met when there is paraplegia of both lower extremities 
together with the loss of anal and bladder sphincter control.  
38 C.F.R. § 3.350(e)(2) (2000).  The requirement of loss of 
anal and bladder sphincter control is met even though 
incontinence has been overcome under a strict regimen of 
rehabilitation of bowel and bladder training and other 
auxiliary measures.

The most recent VA examination was conducted in April 1999.  
At that time the examiner indicated the examiner did not have 
the veteran's medical records.  The examiner again referenced 
the absence of the claims folder in making the diagnosis.  
This fact is noted by the representative.  As such, the Board 
is of the opinion that another examination is warranted.  The 
evidence shows that the most recent treatment record on file 
is an August 1998 VA hospital summary.

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertain to 
medical treatment for the disabilities in 
issue covering the period from 1997 to the 
present.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a neurologist to ascertain the 
severity of the incomplete transverse 
myelopathy of the C-6 vertebrae, to 
include the upper and lower extremities 
and the presence or absence of bladder 
and bowel control.  The claims folder and 
a copy of this remand should be made 
available for review in connection with 
this examination.  The examiner is 
requested to note in the report that the 
claims folder was reviewed.  If 
specialized examinations and/or tests are 
deemed appropriate they should be 
conducted.  

Following the examination it is requested 
that the examiner indicate whether the 
veteran has paralysis of the lower 
extremities and loss of bowel and bladder 
control as set forth above.  The 
specialist should provide a complete 
rationale for all conclusions reached.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

